Citation Nr: 0930258	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In a letter dated on the 
following day in August 2004, the RO in Montgomery, Alabama 
informed the Veteran of that decision.  

Following notification of the August 2004 rating action, the 
Veteran perfected a timely appeal with respect to the denial 
of his claims.  In November 2007, the Board remanded the 
Veteran's appeal to the RO, through the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.  After completing the requested actions and 
continuing to deny the issues on appeal, the AMC returned the 
Veteran's case to the Board for further appellate review.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Atlanta, 
Georgia.  


FINDING OF FACT

The Veteran's service-connected PTSD results in total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  Entitlement to a TDIU is precluded as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties To Notify And To Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As a 
total schedular rating for PTSD is being granted by this 
decision, no further notification or assistance is necessary, 
and deciding this aspect of the Veteran's appeal is not 
prejudicial to him.  

Further, as will be discussed in the following decision with 
regard to the Veteran's claim for a TDIU, this issue cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which stipulates that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the basis of a lack of legal merit or a 
lack of entitlement under the law).  Under such 
circumstances, the VCAA's duty to notify and duty to assist 
provisions are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) & Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
See also VAOPGCPREC 5-2004 (June 23, 2004) (which stipulates 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Relevant Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

A 50 percent rating is warranted under 38 C.F.R. § 4.130, 
General Formula for Rating Mental Disorders, where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) & Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  See also 38 C.F.R. § 4.130.  

GAF scores ranging from 71 to 80 indicate that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score from 11 to 20 
reflects some danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).  Id.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In considering such a claim, a determination must be made as 
to whether the service-connected disability(ies) is(are) 
sufficient to produce unemployability-provided that the 
total rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100%.  38 C.F.R. § 3.341 
(2008).  See also 38 C.F.R. § 4.16(a) (2008) (which 
stipulates that a total disability rating can be assigned 
based on individual unemployability if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability-provided that the 
scheduler rating is less than total). 

Analysis

The claim for an increased rating for PTSD and a TDIU was 
filed in May 2004.  The Board remanded the Veteran's claim to 
the RO in November 2007 to have an examiner distinguish 
between symptomatology resulting from the Veteran's PTSD and 
any nonservice-connected psychiatric disorders, including 
bipolar disorder.  In May 2009, the examiner found that the 
Veteran had PTSD.  He also found that the Veteran had a 
recurrent anxious depression and that its symptoms exceed 
what might be expected among veterans who have PTSD.  
However, the examiner also believed that such symptoms were 
caused by the Veteran's PTSD.  In addition, the examiner 
found insufficient evidence to support a diagnosis of bipolar 
disorder.  The Board accepts this information, as it was 
based on a longitudinal review of the claims folder 
containing the Veteran's treatment records and an examination 
of the Veteran.  

Further review of the claims folder reveals VA psychiatric 
hospitalizations in April 2004, September 2004, July 2005, 
July 2006, December 2006, and July 2007.  On admission in 
April 2004, the Veteran was floridly manic, with loose 
associations.  His GAF was 35 and the highest estimated GAF 
for the past year had been 45.  

On VA psychiatric examination in June 2004, the Veteran 
reported being nervous before the examination, to the point 
of drinking 4 beers.  He indicated that he did not care if he 
lived or died.  His last fist fight had been one month 
beforehand.  He was observed to be unkempt and spoke in a 
loud voice.  He indicated that he was very anxious.  He 
reported having difficulty controlling his impulses.  He also 
acknowledged being hot tempered, and that he could wake up 
mad.  He reported that flashbacks were increasing in 
frequency and severity.  He reported an increased mistrust of 
others and an increased startle reflex, and he admitted to 
intrusive thoughts about his military experiences.  His 
recent memory skills were suspect.  He was felt to be of low 
average intelligence.  The diagnosis was moderate PTSD.  His 
global assessment of functioning was 50.  His ability to work 
was felt to be significantly impaired, and his social 
functioning had been negatively affected.  

On hospital admission in September 2004, the Veteran reported 
being suicidal.  He appeared depressed, looked down, would 
not make eye contact, and appeared irritated at questions.  
His insight was felt to be poor.  PTSD was diagnosed and the 
Veteran's global assessment of functioning was felt to be 40.  
On hospital admission in July 2005, the Veteran had to be 
sedated as he had been elated, loud, grandiose, and manic.  
PTSD was diagnosed and the global assessment of functioning 
was 35 on admission and 55 on discharge.  

The Veteran was agitated on VA outpatient treatment in June 
2006.  On hospital admission in July 2006, the Veteran's 
symptoms included anger and others previously reported.  

During hospitalization in July 2006, the Veteran reported 
that he had had an altercation with the police the week 
beforehand, and a fractured olecranon was found, but the 
Veteran would not permit the recommended treatment of it.  He 
had limited or impaired judgment and his decision-making was 
questionable or inadequate.  When seen as a walk-in in 
December 2006, the Veteran was overtly psychotic with 
paranoid delusions, loose associations, illogical thoughts, 
pressure of speech, and auditory hallucinations, and he had 
threatened others.  He was put on a 72 hour hold.  He was 
noted to be profane, loud, angry, hostile, uncooperative, 
irritable, and paranoid, and to have impaired judgment, and 
he wanted to be discharged against medical advice, without 
having a place to go.  He had recently pulled a knife on 
someone and had stolen a car.  He was very anxious and 
depressed.  He had set his guardian's camper on fire and was 
restless and rambling incoherently.  He had not been eating 
or sleeping, and had threatened to kill his guardian and 
himself.  His global assessment of functioning was 20.  On 
discharge and on evaluation in June 2007, it was 55.  

After a July 2007 admission for substance abuse treatment and 
before completing the program, the Veteran gathered his 
effects and departed without the staff's knowledge.  His 
global assessment of functioning had been 55 that day.

On examination in May 2009, the Veteran was anxious and 
restless and had disheveled clothes.  He reported continuing 
to struggle with prolific combat-related nightmares 3-4 times 
each week.  Inappropriate behavior included social avoidance, 
irritability, and anger management deficits.  He endorsed 
homicidal thoughts.  His immediate memory was mildly 
impaired.  The Veteran's claims folder was reviewed.  It was 
noted that he had retired from a tire company in 1989 after 
19 years, due to physical and psychiatric problems, and that 
he was not currently employed.  The Veteran had struggled 
with impatience, irritability, anger management deficits, 
disrupted sleep, combat related nightmares, social avoidance, 
and other symptoms.  

Although the examiner felt that the Veteran's psychiatric 
status had not been significantly improved or deteriorated 
relative to the last review in June 2004, the examiner also 
believed that the Veteran has total occupational and social 
impairment due to PTSD signs and symptoms.  Further, the 
examiner did not believe that the Veteran was able to 
function consistently in a standard work setting.  According 
to the examiner, the Veteran is "subject to too many mood 
symptoms, trembling, irritability, anger management deficits, 
and social deficits . . . even with respect to simple-task 
employment."  

Based on the evidence in its entirety, the Board concludes 
that a 100 percent schedular rating is warranted for the 
Veteran's PTSD for the entirety of the claim period.  
Specifically, during the appeal period, the Veteran has been 
hospitalized on numerous occasions for severe symptoms, 
including florid mania, loose associations, anger management 
problems, suicidal ideations, limited or impairment judgment, 
questionable or inadequate decision-making, psychotic 
behavior, paranoid delusions, illogical thoughts, and 
auditory hallucinations.  

Also, Global Assessment of Functioning scores have ranged as 
low as 20 to 40.  As previously noted herein, a score of 20 
reflects some danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or 
mute).  Also, GAF scores ranging from 35 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) & Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

Further, following a review of the claims folder and an 
interview with the Veteran, the 2009 VA examiner found that 
the Veteran had not changed since an earlier evaluation in 
2004.  Of further significance is the fact that the 2009 VA 
examiner found that the Veteran had total occupational 
impairment (even for simple task employment) as well as total 
social impairment.  

Such evidentiary posture supports a finding of total 
occupational and social impairment due to the Veteran's 
service-connected PTSD.  As such, the Board grants a total 
schedular rating for this disability.  

With regard to the Veteran's claim for a TDIU, the Board 
notes that this claim, as well as his claim for an increased 
rating for his service-connected PTSD were filed on the same 
day in May 2004.  As previously discussed herein, the 
service-connected PTSD is manifested by total occupational 
and social impairment, thereby warranting a 100% rating.  

Clearly, therefore, a TDIU may not also be granted for this 
same time period.  See VAOPGCPREC 6-99 (June 7, 1999).  As 
the pertinent regulations stipulate, the initial threshold to 
entitlement to a TDIU is a less than 100% schedular rating 
for the service-connected disability(ies).  38 C.F.R. 
§§ 3.341, 4.16(a) (2008).  

The Veteran's claim for a TDIU must, therefore, be denied as 
legally insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (which stipulates that, where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the basis of a lack of legal merit or a lack of entitlement 
under the law).  In this regard, the Board notes that a total 
schedular rating for a service-connected disability (such as 
the 100% evaluation awarded to the Veteran's PTSD in the 
present case) is a greater benefit than a TDIU.  See 
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.  


A TDIU is denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


